— In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Beisheim, J.), entered April 4, 1985, which denied her motion to vacate an order of the same court (Walsh, J.), dated February 13, 1985, which, upon her default, granted the defendants’ motion for a change of venue of the action from Bronx County to Westchester County.
Order affirmed, with costs.
The plaintiff failed to demonstrate an excuse for her default or to submit an adequate affidavit of merits sufficient to vacate the order entered thereon. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.